UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10–K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-35010 QR ENERGY, LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 90-0613069 (I.R.S. Employer Identification No.) 1401 McKinney Street, Suite2400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)452-2200 Securities registered pursuant to Section 12(b) of the Act: Common Units Representing Limited Partner Interests (Title of each class) New York Stock Exchange (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well–known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES ¨ NO þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. YES ¨NO þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES ¨ NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S–K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III or any amendment to the Form 10–K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act.Check one: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b–2 of the Exchange Act). YES ¨ NO þ As of June 30, 2010, the last business day of the registrant's most recently completed second fiscal quarter, the registrant's equity was not listed on any domestic exchange or over-the-counter market. The registrant's common units began trading on the New York Stock Exchange on December 17, 2010. As of April 15, 2011, the registrant had28,547,737 common units, 7,145,866 subordinated units and 35,729 general partner units outstanding. TABLE OF CONTENTS PART I Item 1. Business 9 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 55 Item 2. Properties 55 Item 3. Legal Proceedings 55 Item 4. (Removed and Reserved) 55 PART II Item 5. Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities 56 Item 6. Selected Financial Data 59 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 62 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 78 Item 8. Financial Statements and Supplementary Data 80 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 87 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 94 Item 13. Certain Relationships and Related Transactions, and Director Independence 95 Item 14. Principal Accounting Fees and Services 97 PART IV Item 15. Exhibits, Financial Statement Schedules 98 Signatures 99 1 Table Of Contents GLOSSARY OF OIL AND NATURAL GAS TERMS API: American Petroleum Institute is the main U.S. trade association for the oil and natural gas industry whose functions include establishment and certification of industry standards like the gravity (density) of petroleum. Basin:A low area in the Earth’s crust in which sediments have accumulated. Bbl:One stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. Bbl/d:One Bbl per day. Bcf: One billion cubic feet of natural gas. Boe:One barrel of oil equivalent, calculated by converting natural gas to oil equivalent barrels at a ratio of six Mcf of natural gas to one Bbl of oil. Boe/d:One Boe per day. Btu:One British thermal unit, the quantity of heat required to raise the temperature of a one-pound mass of water by one degree Fahrenheit. Completion:The installation of permanent equipment for production of oil or gas, or, in the case of a dry well, to report to the appropriate authority the well has been abandoned. Condensate:A mixture of hydrocarbons that exists in the gaseous phase at original reservoir temperature and pressure, but that, when produced, is in the liquid phase at surface pressure and temperature. Developed Acreage:The number of acres which are allocated or assignable to producing wells or wells capable of production. Developed oil and natural gas reserves:Reserves of any category that can be expected to be recovered: · through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared with the cost of a new well, and · through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. Developmentcosts:Costs incurred to obtain access to proved reserves and to provide facilities for extracting, treating, gathering and storing oil and gas. More specifically, development costs, including depreciation and applicable operating costs of support equipment and facilities and other costs of development activities, are costs incurred to: · gain access to and prepare well locations for drilling, including surveying well locations for the purpose of determining specific development drilling sites, clearing ground, draining water, road building and relocating public roads, gas lines and power lines, to the extent necessary in developing the proved reserves; · drill and equip development wells, development-type stratigraphic test wells and service wells, including the costs of platforms and well equipment such as casing, tubing, pumping equipment and the wellhead assembly; 2 Table Of Contents · acquire, construct and install production facilities such as lease flow lines, separators, treaters, heaters, manifolds, measuring devices, production storage tanks, natural gas cycling and processing plants, and central utility and waste disposal systems; and · provide improved recovery systems. Development Project: The means by which petroleum resources are brought to the status of economically producible. As examples, the development of a single reservoir or field, an incremental development in a producing field, or the integrated development of a group of several fields and associated facilities with a common ownership may constitute a development project. Development Well:A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry Hole or Well:A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Economically producible:The term economically producible, as it relates to a resource, means a resource which generates revenue that exceeds, or is reasonably expected to exceed, the costs of the operation. Exploitation:A development or other project which may target proven or unproven reserves (such as probable or possible reserves), but which generally has a lower risk than that associated with exploration projects. Field:An area consisting of a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. The field name refers to the surface area, although it may refer to both the surface and the underground productive formations. Gross Acres or Gross Wells:The total acres or wells, as the case may be, in which we have a working interest. MBbls:One thousand Bbls. MBbls/d:One thousand Bbls per day. MBoe:One thousand Boe. MBoe/d:One thousand Boe per day. Mcf:One thousand cubic feet of natural gas. MMBbls:One million barrels of oil or other liquid hydrocarbons. MMBoe:One million Boe. 3 Table Of Contents MMBtu:One million British thermal units. MMcf:One thousand Mcf. Net acres or net wells: Gross acres or wells, as the case may be, multiplied by our working interest ownership percentage. Net production:Production that is owned by us less royalties and production due others. Net revenue interest:A working interest owner’s gross working interest in production less the royalty, overriding royalty, production payment and net profits interests. NGLs:The combination of ethane, propane, butane and natural gasolines which, when removed from natural gas, become liquid under various levels of higher pressure and lower temperature. Novation: The substitution by mutual agreement of one obligation for another, such as the substitution of one party to a contract for another, with the intent to extinguish the old obligation. For example, the substitution of one party to a derivative contract for another partyupon mutual consent of the original counterparties and the concurrence of the new party. NYMEX:New York Mercantile Exchange. Oil:Oil and condensate. Productive well:A well that produces commercial quantities of hydrocarbons, exclusive of its capacity to produce at a reasonable rate of return. Proved developed reserves:Proved reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. This definition has been abbreviated from the applicable definitions contained in Rule 4-10(a)(2-4) of Regulation S-X. Proved reserves:Those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible — from a given date forward, from known reservoirs, and under existing economic conditions, operating methods and government regulations — prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. This definition has been abbreviated from the applicable definitions contained in Rule 4-10(a)(2-4) of Regulation S-X. Proved undeveloped reserves:Proved reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. This definition has been abbreviated from the applicable definitions contained in Rule 4-10(a)(2-4) of Regulation S-X. Realized price:The cash market price less all expected quality, transportation and demand adjustments. Recompletion:The operation whereby a completion in one zone is abandoned in order to attempt a completion in a different zone within the existing wellbore. Reserves:Estimated remaining quantities of mineral deposits anticipated to be economically producible, as of a given date, by application of development projects to known accumulations. Reservoir:A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Spacing:The distance between wells producing from the same reservoir. Spacing is often expressed in terms of acres (e.g., 40-acre spacing) and is often established by regulatory agencies. 4 Table Of Contents Standardized measure:The present value of estimated future net revenue to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the SEC (using prices and costs in effect as of the date of estimation), less future development, production and income tax expenses and discounted at 10% per annum to reflect the timing of future net revenue. Because we are a limited partnership, we are generally not subject to federal or state income taxes and thus make no provision for federal or state income taxes in the calculation of our standardized measure. Standardized measure does not give effect to derivative transactions. Undeveloped acreage: Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Wellbore:The hole drilled by the bit that is equipped for oil or gas production on a completed well. Also called well or borehole. Working interest:The operating interest that gives the owner the right to drill, produce and conduct operating activities ona property and a share of its production. Workover:Operations on a producing well to restore or increase production. 5 Table Of Contents NAMES OF ENTITIES As used in this Form 10-K, unless we indicate otherwise: · “QR Energy,” “the Partnership,” “we,” “us” or “our” or like terms refer collectively to QR Energy, LP and its subsidiary; · our “general partner” or “QRE GP” refers to QRE GP, LLC; · “the Fund,” or “Fund Entities” refer collectively to Quantum Resources A1, LP, Quantum Resources B, LP, Quantum Resources C, LP, QAB Carried WI, LP, QAC Carried WI, LP and Black Diamond Resources, LLC; or referred to individually as a “Fund Entity;” · our or the “Predecessor” refers to QA Holdings, LP, our predecessor for accounting purposes and the indirect owner of the general partner interests of the limited partnerships comprising the Fund; · “QA Global” refers to QA Global GP, LLC, the general partner of QA Holdings, LP and the Fund Entities above; · “Quantum Energy Partners” refers collectively to Quantum Energy Partners, LLC, its affiliated private equity funds and their respective portfolio investments; · “Quantum Resources Management” refers to Quantum Resources Management, LLC, the entity that provides certain administrative and operational services to both us and the Fund and employs all of our general partner’s officers; · “OLLC” refers to QRE Operating, LLC, our wholly owned subsidiary through which we operate our properties; and · “Denbury Acquisition” refers to the Fund’s acquisition of approximately $893 million of oil and natural gas properties, which we refer to as the “Denbury Assets,” from Denbury Resources Inc. in May 2010. 6 Table Of Contents FORWARD–LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are subject to a number of risks and uncertainties, many of which are beyond our control, which may include statements about our: · business strategies; · ability to replace the reserves we produce through drilling and property acquisitions; · drilling locations; · oil and natural gas reserves; · technology; · realized oil and natural gas prices; · production volumes; · lease operating expenses; · general and administrative expenses; · future operating results; and · plans, objectives, expectations and intentions. These types of statements, other than statements of historical fact included in this report, are forward-looking statements. These forward-looking statements may be found in “Item 1. Business,” “Item 1A. Risk Factors,” “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this report. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “could,” “should,” “expect,” “plan,” “project,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “pursue,” “target,” “continue,” the negative of such terms or other comparable terminology. These statements discuss future expectations, contain projections of results of operations or of financial condition or state other “forward-looking” information. These statements also involve risks and uncertainties that could cause our actual results or financial condition to materially differ from our expectations as expressed in this Form 10-K including, but not limited to: · our ability to generate sufficient cash to pay the minimum quarterly distribution on our common units; · our substantial future capital requirements, which may be subject to limited availability of financing; · uncertainty inherent in estimating our reserves; · our need to make accretive acquisitions or substantial capital expenditures to maintain our declining asset base; · cash flows and liquidity; · potential shortages of drilling and production equipment; · potential difficulties in the marketing of, and volatility in the prices for, oil and natural gas; 7 Table Of Contents · uncertainties surrounding the success of our secondary and tertiary recovery efforts; · competition in the oil and natural gas industry; · general economic conditions, globally and in the jurisdictions in which we operate; · legislation and governmental regulations, including climate change legislation; · the risk that our hedging strategy may be ineffective or may reduce our income; · the material weakness in our internal control over financial reporting; · actions of third-party co-owners of interest in properties in which we also own an interest; and · risks related to potential acquisitions, including our ability to make acquisitions on favorable terms or to integrate acquired properties. The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. All readers are cautioned that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or that the forward-looking events and circumstances will occur. Actual results may differ materially from those anticipated or implied in the forward-looking statements due to factors described in “Item 1A. Risk Factors” and elsewhere in this report. All forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements as a result of new information, future events or otherwise. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. 8 Table Of Contents PART I ITEM 1. BUSINESS Overview QR Energy, LP is a Delaware limited partnership formed in September 2010 by affiliates of Quantum Resource Funds to own and exploit producing oil and natural gas properties. We operate in one reportable segment engaged in the acquisition, exploitation, development and production of oil and natural gas properties and our business activities are conducted through OLLC, our wholly owned subsidiary. All of our assets were received from the Fund in connection with our initial public offering (“IPO”) on December 22, 2010 and include oil and gas producing properties located in Alabama, Arkansas, Kansas, Louisiana, New Mexico, Oklahoma andTexas and an overriding royalty interest in Florida. These properties consist of mature, legacy onshore oil and natural gas reservoirs with long-lived, predictable production profiles. As of December 31, 2010, our total estimated proved reserves were approximately 30.4 MMBoe, of which approximately 68% were oil and NGLs and 68% were classified as proved developed reserves. As of December 31, 2010, our estimated proved reserves had a standardized measure of $498.4 million. As of December 31, 2010, we produced from 2,140 gross (539 net) producing wells across our properties, with an average working interest of 25%, and a 68% value-weighted average working interest, which is calculated by dividing (a) the aggregate sum of the products of each property’s working interest and standardized measure as of December 31, 2010 by (b) the aggregate standardized measure for all properties, as of December 31, 2010. Oil and natural gas reserve information included in this Form 10-K is derived from our reserve report prepared by Miller and Lents, Ltd., our independent reserve engineers. The following table summarizes information about our proved oil and natural gas reserves by geographic region as of December 31, 2010 and our average net production for the period of December 22 to December 31, 2010: Estimated Net Proved Reserves Oil & Natural Standardized(1) Average Producing Cond. NGLs Gas Measure NetProduction Wells (MBbls) (MBbls) (MMcf) MBoe ($millions) Boe/d %of total %liquids Gross Net Permian Basin $ 41
